 

Exhibit 10.2

 

COMMON STOCK REPURCHASE AGREEMENT 

 

This COMMON STOCK REPURCHASE AGREEMENT (this “Agreement”) is made as of
September 28, 2018, by and between Zev Ventures Incorporated, a Nevada
corporation (“Parent”), and the undersigned shareholder, Energy Capital, LLC, a
Florida limited liability company (the “Shareholder”).

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent entered into that certain Agreement and Plan of Merger and Reorganization
(the “Merger Agreement”), among Parent, Zev Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), and Ondas Networks Inc., a Delaware corporation
(“Ondas”), pursuant to which, among other things, Merger Sub will merge with and
into Ondas and Ondas will become a wholly owned subsidiary of Parent (the
“Merger”).

 

WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are required in connection with the Merger
Agreement. 

 

WHEREAS, the Shareholder desires to sell to Parent, and Parent desires to
repurchase from the Shareholder, an aggregate of 32,600,000 shares of common
stock, par value of $0.0001 per share, of Parent (the “Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
REPURCHASE OF SHARES

 

1.1          Purchase and Sale. At the Closing, the Shareholder shall sell,
convey and deliver to Parent the Shares, free and clear of any and all claims,
liens, pledges, options, charges, security interests, encumbrances or other
rights of third parties, and Parent shall purchase and accept such Shares from
the Shareholder for $0.0001 per share, or an aggregate purchase price of Three
thousand two hundred sixty dollars ($3,260.00) (the “Purchase Price”).

 

1.2          Closing; Delivery. The closing of the purchase and sale of the
Shares pursuant to this Agreement (the “Closing”) shall occur immediately after
the Effective Time (as defined in the Merger Agreement) (i.e., immediately after
the time of the closing of the Merger). At the Closing, (i) the Shareholder
shall deliver to Parent the Shares in non-certificated, book entry form, and
(ii) Parent shall deliver the Purchase Price to the Shareholder, by check or
wire transfer, as designated by the Shareholder. Each of Parent’s and the
Shareholder’s obligation to consummate the transactions contemplated hereby at
the Closing is independent, absolute and irrevocable and not subject to any
condition precedent. Upon the consummation of the Closing, the Shares shall be
canceled and returned to the authorized but unissued shares of the Parent.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

In connection with the purchase and sale of the Shares, the Shareholder makes
the following representations and warranties for the benefit of Parent: 



 

2.1          Authorization. The Shareholder has the legal capacity and full
power and authority to execute and deliver this Agreement and to perform the
Shareholder’s obligations hereunder, and has taken or shall take, as applicable,
all actions necessary in order to execute, deliver and perform this Agreement
and to consummate the transactions contemplated by this Agreement.

 



 



 

2.2          Due Execution and Delivery. The Shareholder represents that this
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of the Shareholder enforceable in accordance with the
terms hereof (subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles).

 

2.3          Title to Shares. The Shareholder owns all right, title and interest
(legal and beneficial) in and to the Shares, free and clear of all Liens other
than restrictions under federal and state securities laws; provided that none of
such restrictions under federal or state securities laws in any manner restrict
or otherwise impede the Shareholder’s ability to sell the Shares to Parent as
contemplated hereby. Upon delivery of the Shares to Parent and payment to the
Shareholder of the Purchase Price, Parent will acquire good, valid and
marketable title to such Shares free and clear of all Liens other than (i)
restrictions under federal and state securities laws, and (ii) any Liens created
by Parent. For the purposes of this Agreement, “Lien” shall mean any lien,
pledge, claim, security interest, encumbrance, charge, restriction or limitation
of any kind, whether arising by agreement, operation of law or otherwise. The
Shares represent approximately 57% of the outstanding shares of capital stock in
Parent, as calculated immediately prior to the closing of the Merger Agreement.

 

2.4          No Conflicts. The execution and delivery of this Agreement and the
performance by the Shareholder hereunder does not and will not result in the
breach or violation of any of the terms or provisions of, or constitute a
default under, or accelerate the performance required by the terms of any
indenture, mortgage, deed of trust, loan agreement or any other agreement or
instrument to which it is a party or by which it is bound, nor will any such
action result in any violation of the provisions of, or in any way conflict
with, any law, statute or other legal requirement or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Shareholder or its property.

 

2.5          Litigation. There is not pending, threatened in writing or, to the
Shareholder’s knowledge, otherwise threatened against the Shareholder (or any
affiliate or related person thereof) any action, suit or proceeding at law or in
equity before any court, tribunal, governmental body, agency or official or any
arbitrator relating to the Shares or that might affect the legality, validity or
enforceability against the Shareholder of this Agreement or the Shareholder’s
ability to perform its obligations hereunder. There is no lawsuit, proceeding or
investigation pending or threatened against the Shareholder that would, if
adversely determined, prevent or delay the consummation of the transactions
contemplated hereby.

 

2.6          Information Regarding the Shares. The Shareholder has been
furnished with such documents, materials and information as the Shareholder
deems necessary or appropriate for evaluating the financial condition of Parent,
including information regarding the Merger and a copy of the Merger Agreement,
and has had the opportunity to ask questions of, and receive answers from, the
officers of Parent, concerning Parent and the terms and conditions of the
Merger. The Shareholder acknowledges and explicitly agrees that although it has
received certain information from Parent as to its financial condition and other
matters and the Merger, the Shareholder understands that, upon completion of the
Merger, the Shares will be worth more than the Purchase Price to be paid to the
Shareholder but that the Shareholder is desirous for its own reasons to pursue
the sale of the Shares at the Purchase Price to be paid to Shareholder by
Parent. Further, the Shareholder acknowledges that, in the months following the
Merger, Parent may attempt to consummate a public offering, which public
offering may be at a price substantially higher than the price per share of the
Shares.

 



2 



 

2.7          No Broker. The Shareholder has not, directly or indirectly, dealt
with anyone acting in the capacity of a finder or broker, nor has the
Shareholder incurred any obligations for any finder’s or broker’s fee or
commission, in connection with the transactions contemplated by this Agreement.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

In connection with the purchase and sale of the Shares, Parent makes the
following representations and warranties for the benefit of the Shareholder:

 

3.1          Authorization. Parent represents that, as of the date hereof, it is
duly incorporated, validly existing and in good standing under the laws of
Nevada and has all necessary power and authority to enter into this Agreement
and to carry out the transactions contemplated by this Agreement, without the
consent, waiver, approval or authorization of, or filing with, any other person
or entity or under any applicable law, and has taken all actions necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated by this Agreement.

 

3.2          Due Execution and Delivery. Parent represents that this Agreement
has been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Parent enforceable in accordance with the terms hereof
(subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles).

 

ARTICLE 4

 

MISCELLANEOUS

 

4.1          Release. As a material inducement to Parent to enter into this
Agreement, and in consideration of the Purchase Price and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Shareholder, on behalf of itself and its current and former
affiliates, related persons, fiduciaries, heirs, agents, representatives,
attorneys and all persons acting by, through, under or in concert with any of
them, hereby irrevocably and unconditionally release, acquit, and forever
discharge Parent, Ondas, Merger Sub and each of their respective current,
present and future predecessors, parents, subsidiaries, affiliates, divisions,
any related entity, successors and assigns, and all of their past, current and
former agents, officers, directors, equity holders, partners, employees,
members, trustees, fiduciaries, representatives, attorneys and all persons
acting by, through, under or in concert with any of them (collectively, the
“Released Parties”) from any and all claims, suits, charges, complaints,
liabilities, obligations, promises, agreements, damages, causes of action,
demands, losses, debts, attorney’s fees and expenses of any nature whatsoever,
known or unknown which the Shareholder has, had, claims to have or ever may have
against any Released Party up to and including the date the Shareholder signs
this Agreement, or any other matter related to the Shareholder’s ownership of
the Shares or otherwise related to the Shareholder being a stakeholder of
Parent, except for obligations of Parent arising hereunder to pay the Purchase
Price, and the Shareholder shall reimburse, indemnify and hold harmless each
Released Party in connection with the foregoing or any breach of this Agreement
by the Shareholder. At the Closing, the Shareholder shall be deemed to have
reaffirmed this Section 4.1 as of the Closing.

 



3 



 

4.2          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. No person or entity other than the parties hereto and their successors
and permitted assigns is intended to be a beneficiary of this Agreement, except
as set forth in Section 4.1. No party hereto may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other party hereto.

 

4.3          Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given (a) when delivered
or sent if delivered in person, (b) on the third (3rd) Business Day after
dispatch by registered certified mail, (c) on the next Business Day if
transmitted by national overnight courier or (d) on the date delivered if sent
by email (provided confirmation of email receipt is obtained other than by an
automatically-generated reply), in each case as follows:

 

(a)If, after the Closing, to Parent:

 

Zev Ventures Incorporated
687 N. Pastoria Avenue
Sunnyvale, CA 94085
Attn: Eric Brock, CEO

 

(b)If to the Shareholder:

 

Energy Capital, LLC
13650 Fiddlesticks Blvd.
Suite 202-324
Ft. Myers, FL 33912
Attn: Robert J. Smith, Managing Member

 

4.4          Amendment and Waiver. No failure or delay on the part of Parent or
the Shareholder in exercising any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to Parent
or the Shareholder at law, in equity or otherwise (including that each party
hereto shall be entitled to specific performance in the event the other party
fails to perform any of its obligations hereunder). Any amendment, supplement or
modification of or to any provision of this Agreement and any waiver of any
provision of this Agreement shall be effective only if it is made or given in
writing and signed by Parent and the Shareholder.

 

4.5          Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the parties hereto with
respect to the subject matter hereof.

 

4.6          Governing Law; Jurisdiction and Venue. This agreement, and any
matter or dispute arising hereunder or in connection with this Agreement, will
be governed by and construed in accordance with the laws of Nevada without
giving effect to conflict of laws or principles thereof. Each party hereto
irrevocably consents to the exclusive jurisdiction of any state courts of the
state of Nevada and any federal court located in Nevada, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of, or in
connection with, this agreement or any of the transactions contemplated hereby.
Each party hereby expressly waives any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than those located
in Nevada. In addition, each party consents to the service of process by
personal service or any other manner in which notices may be delivered hereunder
in accordance with this agreement.

 



4 



 

4.7          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect and such term or other provision shall be
adjusted rather than voided, if possible, in order to achieve the intent of the
parties to the extent possible. If any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent
practicable.

 

4.8          Headings. The headings appearing at the beginning of sections
contained herein have been inserted for the convenience of the parties hereto
and shall not be used to determine the construction or interpretation of this
Agreement.

 

4.9          Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in counterparts, all
of which will be considered one and the same agreement.

 

4.10        Further Assurances. Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other person
or entity) as may be reasonably required or desirable to carry out or to perform
the provisions of this Agreement.

 

[Signature Page Follows]

 

5 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 



  ZEV VENTURES INCORPORATED         By: /s/ Eric Brock     Eric Brock     Chief
Executive Officer         SHAREHOLDER:         ENERGY CAPITAL, LLC         By:
/s/ Robert J. Smith     Robert J. Smith     Sole Managing Member



 



This Agreement is hereby ratified and   confirmed as of September 28, 2018:    
  ONDAS NETWORKS INC.       By: /s/ Stewart Kantor     Stewart Kantor     Chief
Executive Officer and President  

 

[Signature Page to Common Stock Repurchase Agreement]

 



 

 

 

